Case 1:19-cr-10040-JDB Document 180 Filed 10/14/20 Page 1 of 1                      PageID 2668




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

   UNITED STATES OF AMERICA                       §
                                                  §
          v.                                      §
                                                  §      Criminal No. 1:19-cr-10040-JDB
   JEFFREY W. YOUNG JR.,                          §
   ALEXANDER ALPEROVICH, M.D.,                    §
   and ANDREW RUDIN, M.D.,                        §
                                                  §
                           Defendants.            §


                          NOTICE OF ATTORNEY APPEARANCE


        The United States of America, by and through its undersigned counsel, hereby provides

notice that Trial Attorney Kathryn C. Furtado has been assigned to the Filter Team in this case,

and files this notice to appear in that capacity. The undersigned requests to be informed of all

future filings and court hearings in the above captioned case.

                                              Respectfully submitted,

                                              D. MICHAEL DUNAVANT
                                              UNITED STATES ATTORNEY
                                              WESTERN DISTRICT OF TENNESSEE

                                              DANIEL KAHN, ACTING CHIEF
                                              U.S. DEPARTMENT OF JUSTICE
                                              CRIMINAL DIVISION, FRAUD SECTION

                                              By: /s/ Kathryn C. Furtado
                                                  Kathryn C. Furtado
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Criminal Division, Fraud Section
                                                  Special Matters Unit
                                                  1400 New York Avenue NW
                                                  Washington, DC 20530
                                                  Tel: (202) 307-2884
                                                  Kathryn.Furtado@usdoj.gov
